Title: From James Madison to Rufus King, 4 December 1805
From: Madison, James
To: King, Rufus


          
            private
            Sir
            Washington Decr. 4. 1805
          
          I have recd. your favor of the 25th. Ulto. inclosing one to you from Mr. Vansittart; which I now return as you requested, after having submitted it to the Perusal of the President. As it is of importance to understand the way of thinking in Great Britain with respect to Spanish America, and what the Government there does not at this particular time mean to undertake, as well as what under other circumstances it may probably undertake towards the object pursued by General Miranda, the communication of Mr. Vansittart’s information thereto, claims ac knowledgments which I pray you to accept. With assurances of the high respect with which I have the honor to be Your Mo: Obedt. servt.
          
            James Madison
          
        